 


109 HR 205 IH: To permit members of the House of Representatives to donate used computer equipment to public elementary and secondary schools designated by the members.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 205 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Serrano introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To permit members of the House of Representatives to donate used computer equipment to public elementary and secondary schools designated by the members. 
 
 
1.Permitting members of House of Representatives to donate used computer equipment to public schools
(a)In generalSection 104(a)(3) of the Legislative Branch Appropriations Act, 1987 (as incorporated by reference in section 101(j) of Public Law 99–500 and Public Law 99–591) (2 U.S.C. 117e(3)) is amended to read as follows:

(3)
(A)At the request of a member of the House of Representatives, in the case of equipment consisting of computers and related peripheral tools previously used by the member, the Clerk may donate the equipment to a public elementary or secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) without regard to whether the donation meets the requirements of the second sentence of paragraph (2).
(B)At the request of the member who previously used the equipment, if the Clerk donates equipment under this paragraph, the Clerk shall donate the equipment to a school designated by the member..
(b)Effective dateThe amendments made by subsection (a) shall take effect October 1, 2005. 
 
